Citation Nr: 1132927	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar segment of the spine, to include pain and discomfort.

2.  Entitlement to service connection for bilateral pes planus, to include hyperpronated feet and calcaneal spurs).

3.  Entitlement to service connection for allergic conjunctivitis.

4.  Entitlement to service connection for vitreal floaters.

5.  Entitlement to service connection for foreign bodies of the eyes, to include a scar of the cornea of the right eye.

6.  Entitlement to service connection for a disability affecting the knuckles of the right hand, to include "popping."

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to a compensable evaluation for a disability of the cervical segment of the spine, prior to April 14, 2008, on appeal from an initial grant of service connection.  

9.  Entitlement to an evaluation in excess of 10 percent for a disability of the cervical segment of the spine, after April 13, 2008, on appeal from an initial grant of service connection.  

10.  Entitlement to a compensable evaluation for a right ankle disability, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served in the US Air Force from March 1987 to March 2007.  He retired from service after twenty years of honorable and faithful service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  

In the original claim, the Veteran requested service connection for popping of both hands and metacarpal subluxations, however, only the right hand was adjudicated.  The issue pertaining to service connection for a disability of the left hand to include popping and metacarpal subluxations is referred back to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Following the appellant's claim for benefits, that was submitted to the VA in January 2007, he underwent VA Compensation and Pension Examinations in February and March 2007.  A review of those examination reports reveals that in one instance, the examiner may have had a copy of the appellant's service treatment records.  However, another examination failed to reference the service treatment records and instead referenced the appellant's claims folder which, at the time, appears to only have had the application for benefits.  Moreover, after the RO issued the June 2007 rating action, additional service treatment records for periods in 2007 were submitted suggestive of the possibility that even if the examiners did review the service medical treatment records, they did not have the complete records before them prior to the examinations.  In other words, there is a question as to whether the VA examiners took into account all of the appellant's records of prior medical treatment, and as such, the evaluations were perhaps not fully informed ones.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the examination provided with respect to the cervical spine and the right ankle disabilities did not provide sufficient information to allow the Board to render an informed decision.  The examiner did not provide information pertaining to whether there was weakened movement, excess fatigability, or incoordination, and, if so, whether there was any additional range of motion lost.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regarding the claim with respect to the feet, the Veteran continues to report symptoms in his notice of disagreement and substantive appeal, therefore, another examination is warranted to assess whether he has current disability related to service.  With respect to the claimed disabilities of the eyes, the Veteran asserts that he currently has disabilities that are related to injuries he experienced in service and/or to exposure to chemicals.  With respect to his hearing loss, he reports that he has trouble hearing and feels that he has hearing loss.  The Veteran also reports that he in fact has a disability of the right hand.  

Accordingly, the appellant must be afforded a new VA examination in order to resolve any previous unclear findings that may exist concerning the disabilities now at issue.  See Green, supra.  (Fulfillment of the statutory duty to assist "includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also 38 C.F.R. § 4.2 (2010) ("if the [examination] report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for rating purposes"); 38 C.F.R. § 4.10 (2010) (the examiner must give a "full description of the effects of disability upon the person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. App. 589, 594.  

The record shows that appellant retired from the US Air Force in March 2007.  Prior to that date, the appellant received occasional treatment at the Pensacola Naval Hospital and at the Eglin Air Force Base medical facility.  It appears that he may have also received treatment via those two federal facilities since his retirement.  While the appellant has submitted records from those institutions in support of his claim, the record does not show that any of the regional offices who have processed the appellant's claim have sought to obtain any additional records it may not have in the possession of the VA.  In other words, it appears that the claims folder may be, on its face, incomplete.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has stated that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since federal treatment records may impact the appellant's current claim, it is the determination of the Board that the claim must be remanded so that an attempt at obtaining these records may occur.  Hence, the AMC/RO must obtain any records of treatment for the appellant from the above-noted facilities, and any other facility from which the appellant has received care, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) as regards requests for records from Federal facilities.

On remand, the Veteran should also be provided with complete notice of how to substantiate his claims pursuant to the Veterans Claims Assistance Act.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  A copy of the letter sent should be included in the claims folder for review, and any information obtained as a result of this action should also be included in the claims folder.

2.  The RO/AMC should contact the appellant and ask that he identify all additional medical treatment providers since April 2007 for the disorders currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facilities at Pensacola Naval Hospital and Eglin Air Force Base Medical Facility).  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If any records are unavailable, the appellant and his representative should be so notified in writing pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After all of the appellant's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then arrange for an orthopedic examination of the appellant.  The examiner must assess whether the appellant now suffers from a lower back disability (to include pain and arthritis) and a disability of the right hand (to include "popping" of the knuckles), and the etiology of said conditions.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found disability of the right hand and lower back began in or are related to his military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  , citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the requisite claimed disorder, such testing or examination is to be done before completion of the examination report.

4.  After all of the appellant's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then arrange for a podiatry examination of the appellant.  The examiner must assess whether the appellant now suffers from disabilities of the feet, including bilateral pes planus, hyperpronated feet and calcaneal spurs, and the etiology of any found condition.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found disability of the feet began in or are related to his military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should further make a determination as to whether any disorder found pre-existed the appellant's long military service, and if so, whether it was permanently aggravated by the appellant's military service.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the requisite claimed disorder, such testing or examination is to be done before completion of the examination report.

5.  After all of the appellant's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then arrange for an ophthmalogical examination of the appellant.  The examiner must assess whether the appellant now suffers from disabilities of the eyes, including allergic conjunctivitis, vitreal floaters, and a disability manifested by the residuals of foreign bodies in the eyes (to include a scar of the cornea of the right eye), and the etiology of said conditions.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found disability of eyes began in or are related to his military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the requisite claimed disorder, such testing or examination is to be done before completion of the examination report.

6.  After all of the appellant's medical treatment records have been obtained and included in the claims folder for review, the AMC/RO should then arrange for an audiological examination of the appellant.  The examiner must assess whether the appellant now suffers from bilateral hearing loss for VA purposes, and the etiology of said condition.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found hearing loss disability is related to or was caused by or the result of his military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the requisite claimed disorder, such testing or examination is to be done before completion of the examination report.

7.  Only after all of the appellant's medical records have been obtained, the RO/AMC should schedule the appellant for orthopaedic and neurological examinations of the appellant's cervical segment of the spine and the right ankle.  The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.

It is requested that the examiners identify what orthopaedic and neurological symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to the service-connected neck disability and the right ankle disorder.  

The examiner(s) should specifically comment on the manifestations and symptoms produced by the conditions.  Readings should be obtained concerning the appellant's range of motion of the body part examined, and any limitation of function of the parts affected by limitation of motion.  Additionally, the examiners should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favourable or unfavourable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiners should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

Any neurological findings associated with a service-connected disability should also be set forth including the severity thereof.

Also, it is requested that the examiner fully differentiate the symptoms and manifestations of the neck and right ankle so that the appropriate disability rating may be assigned for the underlying affected body part.  The examiner should indicate the severity of the condition (mild, moderate or severe).

The examiners must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination reports.

8.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

9.  Thereafter, the AMC/RO should readjudicate the issues now on appeal.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


